983 So.2d 10 (2008)
Aydee TORRES, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Valls Group, Inc., Appellees.
No. 3D07-2742.
District Court of Appeal of Florida, Third District.
March 28, 2008.
Aydee Torres, in proper person.
John D. Maher, Deputy General Counsel, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before COPE and WELLS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order of the Unemployment Appeals Commission which upheld a denial of unemployment compensation benefits.
The appeals referee dismissed claimant-appellant Aydee Torres' appeal as to certain of her earlier applications for benefits, on the ground that the appeal was not timely filed with regard to the earlier claims. The Unemployment Appeals Commission affirmed that ruling and we see no error.
The Commission upheld the denial of benefits on the remaining claims because at the time of the hearing, the claimant was physically unable to work. The Commission states that under the statute, in *11 order to claim unemployment benefits, it is required that the claimant "is able to work and is available for work." § 443.091(1)(c)1., Fla. Stat. (2007). The claimant testified that she would not be able to resume work until she had back surgery.
We affirm the Commission's ruling. See Buns Unlimited of Fla., Inc., v. Unemployment Appeals Comm'n, 508 So.2d 786, 788 (Fla. 5th DCA 1987). However, our affirmance is without prejudice to the claimant to reapply for benefits at such time as she is able and available for work, if at that time she is unable to obtain employment and qualifies under the statute.
Affirmed.